Cook, J.,
dissenting. I respectfully dissent. Pursuant to Section 35, Article II of the Ohio Constitution, the commission is charged with administering the State Insurance Fund. As a part of that function, the commission asks physicians to include more information in the “attending physician’s fee bill” (C-19) than just amounts sought for medical services. If requesting and obtaining the information is within the province of the commission, this court usurps the authority of the commission by limiting the use of that information without proper reason.
The reasons given in State ex rel. Riggs v. Oak Lake Farms, Inc. (1986), 26 Ohio St.3d 173, 26 OBR 149, 497 N.E.2d 720, for declaring C-19 fee bills to be unreliable evidence are unpersuasive. Each reason actually represents the sort of factor that affects the weight to be given to C-19 responses, which is a function *589exclusively within the province of the commission. State ex rel. Binegar v. Indus. Comm. (1997), 80 Ohio St.3d 470, 474, 687 N.E.2d 437, 440.
C-19 fee bills are documents like any other that might be offered as proof. They are not intrinsically untrustworthy. Riggs makes much of the. fact that secretaries or bookkeepers fill out the C-19 forms, but the same could be said of any form completed by a doctor’s office — including the C-84’s supporting Thompson’s position. Notably, Thompson’s doctor signed and certified that the C-19 fee bills here were accurate.
The commission, as trier-of-fact, should have had authority to consider the C-19 form representation that Thompson had no disability due to his injury. That consideration is assessed with the C-84 form representations that Thompson did have such a disability. And under established precedent, the commission was entitled to disregard both sets of forms on the ground that they were too equivocal to constitute credible evidence of Thompson’s temporary total disability. State ex rel. Eberhardt v. Flxible Corp. (1994), 70 Ohio St.3d 649, 657, 640 N.E.2d 815, 821; State ex rel. Chrysler Corp. v. Indus. Comm. (1998), 81 Ohio St.3d 158, 164, 689 N.E.2d 951, 956. Thus, the commission did not abuse its discretion in finding that no evidence proved Thompson’s eligibility for temporary total disability compensation or in denying this relief.
I would reverse the court of appeals’ judgment and deny the writ of mandamus, leaving the commission’s order undisturbed.